878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Donald E. KIPP, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3421.
United States Court of Appeals, Federal Circuit.
May 2, 1989.

Before MARKEY, Chief Judge, NICHOLS, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board, Docket Nos.  CH07528810127 and CH07528810128, sustaining the removal of Donald E. Kipp by the United States Postal Service from his position as a letter carrier, is affirmed.    We have considered all of Mr. Kipp's arguments, including matters of credibility, of which our review is particularly limited, and the issue of multiple discipline for the same offense.  Grounds for reversal have not been shown.  See 5 U.S.C. Sec. 7703(c) (1982);  Phillips v. United States Postal Service, 695 F.2d 1389 (Fed.Cir.1982).